Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, does not teach a method of determining a position of a medical instrument inserted into a patient's body by inserting/injecting a first fluidic material into a body tissue near the instrument, analyzing a movement of the inserted fluid to be below a threshold value, and determining the position of the instrument based on the analysis of the fluid movement as claimed.
Various alternative techniques/methods for positioning or determining the position of a medical instrument within a patient's body are known in the art. Medical imaging modalities such as CT scans, MRI, OCT, and ultrasound imaging techniques are well known in the art. However, these systems are typically large and require special skills and settings. Simon, Pub. No. U.S. 2010/0291521, now U.S. Pat. No. 8,608,481, discloses apparatus and meth for determining the position of a medical instrument within a patient's body, the method comprising obtaining and generating a fingerprint/database of characteristics related to a particular location within the patient, including tissue density, fluid motion, pressure, or the like, and identifying the location of the medical instrument within a patient based on the generated fingerprint database (see the abstract. Figs. 2A-3, and Pars. 0007, 0040, 0053, 0060, 0065). Futrell, Pub. No. U.S. 2010/0016729, discloses apparatus and method of optimally positioning and operating a medical instrument inserted within a patient's body. The ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
July 23, 2021